Peters, J. (dissenting).
To concur in the majority decision would condone this custodial parent’s willful violation of a court order when she fled the jurisdiction of this State, absconded with the child, and thereafter manipulated court process to suit her own needs. Her conduct was particularly egregious since a permanent order of protection had been issued as well as an order which provided her the unfettered opportunity to apply for a modification of visitation. Before leaving the State, she failed to petition to enforce or modify either order.
It is undisputed that by stipulation and order entered August 14, 1990, it was determined, inter alia, that custody of the infant child was granted to respondent, visitation was granted to petitioner and respondent was ordered not to relocate with such child outside of Tompkins County without petitioner’s express permission or further court order. Notwithstanding such order, on or about May 10, 1991, respondent fled this jurisdiction with the child and relocated to Maine without first securing petitioner’s permission or a modification of the court order. It is further undisputed that within days of respondent’s departure from the State, petitioner filed petitions with Family Court charging a violation of the court’s order and seeking custody of the child. It is also undisputed that petitioner attempted to personally serve respondent with process outside of the State but was unable to do so since respondent secreted herself and the child. When all attempts at service proved to be futile, petitioner filed and *707then was forced to refile his petitions. When process was again unsuccessful, Family Court finally ordered, inter alia, that respondent be personally served and that her failure to appear at the scheduled hearing would result in a transfer of custody to petitioner and the issuance of a warrant for her arrest. Respondent nevertheless failed to appear and simply answered and cross-petitioned for custody.
Thereafter, respondent filed a custody petition in Maine and moved to dismiss petitioner’s application before Family Court in New York contending that the court lacked jurisdiction under the Uniform Child Custody Jurisdiction Act (Domestic Relations Law § 75-d) (hereinafter UCCJA). Although Family Court denied such application on the ground that New York was the "home state” of the child, it ordered an inquiry into the status of the Maine proceedings. At the court’s request, petitioner’s counsel telephoned the clerk of the court in Maine and determined that although a custody petition had been filed, no orders had yet been issued. Family Court was apprised of the status of the Maine proceedings by a letter from petitioner’s counsel dated January 22, 1993 and, by order dated May 14, 1993, dismissed the New York petitions sua sponte.
As was noted by the Court of Appeals in Matter of Bennett v Jeffreys (40 NY2d 543): "The resolution of cases must not provide incentives for those likely to take the law into their own hands. Thus, those who obtain custody of children unlawfully, particularly by kidnapping, violence, or flight from the jurisdiction of the courts must be deterred. Society may not reward, except at its peril, the lawless because the passage of time has made correction inexpedient. Yet, even then, circumstances may require that, in the best interest of the child, the unlawful acts be blinked” (supra, at 550). (See, Matter of Lang v Lang, 9 AD2d 401, 408-410, affd 7 NY2d 1029.) The resolution of this issue as suggested by the majority can only provide far-reaching incentive for "those likely to take the law into their own hands” (Matter of Bennett v Jeffreys, supra, at 550). Initially, Family Court correctly ruled that it had jurisdiction pursuant to Domestic Relations Law § 75-d (1) (a) (ii) since it found that petitioner had promptly filed a petition alleging a violation of the order after learning of respondent’s flight to Maine. To now permit Maine to become the "home state” of the child for purposes of the UCCJA under a "best interests” analysis would permit the mother "to bootstrap * * * [her] status * * * by the simple expedient of removing * * * [the] child from New York, with or without the * * * *708[father’s] approval. Unlike the old adage, in matters concerning parental rights and the best interests of a * * * child, possession is not nine tenths of the law” (Matter of Shakiba P., 181 AD2d 138, 147, lv dismissed 80 NY2d 925).
Even accepting respondent’s hearsay allegations of child maltreatment as her excuse for fleeing, I reiterate that respondent had obtained a permanent order of protection in March 1990, prior to the award of visitation to petitioner, yet failed to attempt to enforce such order. I also note that respondent could have sought immediate permission from Family Court to leave the jurisdiction. Clearly, she failed to avail herself of all legal remedies and chose, instead, to flout court process when it suited her.
Although recognizing the best interest analysis engaged in by the majority, I fail to find "the unlawful acts * * * blinked” (Matter of Bennett v Jeffreys, supra, at 550). I note that at least one enunciated goal of the UCCJA is to "deter abductions and other unilateral removals of children” (Domestic Relations Law § 75-b [1] [e]) and that "interference with the relationship between a child and a noncustodial parent by the custodial parent has been said to be an act so inconsistent with the best interests of the child as to per se raise a strong probability that the offending party is unfit to act as a custodial parent” (Leistner v Leistner, 137 AD2d 499, 500; see, Daghir v Daghir, 82 AD2d 191, affd 56 NY2d 938).
In the retention of jurisdiction pursuant to Domestic Relations Law § 75-d, I note that the parties could procure all relevant testimony pursuant to Domestic Relations Law § 75-r while in their respective States and that hearings to adduce evidence or have social studies made with respect to custody can be obtained pursuant to Domestic Relations Law § 75-s. Accordingly, I find no reason to transfer jurisdiction of this matter to Maine and would reverse and remit this matter to Family Court.
Ordered that the order is modified, on the law, without costs, by remitting the matter to the Family Court of Tompkins County for further proceedings not inconsistent with this Court’s decision, and, as so modified, affirmed.